DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the Applicant argues [Remarks: pg. 10, last para. - pg. 11, 3rd para.], that “According to the present invention, although the main sensing modes are different in each of the first driving mode and the second driving mode, the first mode (the first electrode and the second electrode operate in different groups — capacitive input detection) and the second mode (The first electrode and the second electrode operate in the same group — Active input detection) works in each of the first driving mode and the second driving mode. And, the input sensor operates mainly in the first mode during the first driving mode, then the input sensor operates in the second mode for a short time of the the first driving mode. At this time, if an input (active input not capacitive input) is detected, the operation is switched to the second driving mode. At this time, if the input (active input) is not detected, the first drive mode is maintained.
However, referring to Mayumi, the switching between the 1st driving mode and the 2nd driving mode is determined by a menu set by the user (eg, trigger operation such as putting in and out of the touch pen, attaching water drops, etc.). Before the trigger operation, it only operates in one mode (mutual cap mode or self-cap mode).
When operating in the 1st drive mode, it continuously operates in the mutual cap mode (without the operation of the self-cap mode), and switches to the second drive mode only when a trigger operation occurs. After that, it continuously operates in the self-cap mode, and at this time it does not operate in the mutual-cap mode.
In the present invention, it is converted to the second driving mode only when an active input is detected, and Mayumi is converted to the second driving mode only when a trigger operation occurs. Therefore, Mayumi does not require any action to determine if another input has been detected. Thus, Mayumi does not appear to disclose or even suggest each of the features of claim 1 as presently amended and therefore does not anticipate claim 1. Furthermore, none of the other cited references appear to cure the deficiencies of Mayumi to reject claim 1, and there is no apparent reason why a person having ordinary skill in the art would have modified the disclosures of the cited references to arrive at the embodiment of claim 1. Accordingly, Applicant respectfully requests the rejection of claim 1 be withdrawn and that claim 1 be allowed.”
The Office respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “active input not capacitive input” [Remarks: pg. 10, last para.]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In paragraphs 157-158 of Mayumi, which teaches utilizing a user’s active input to change the driving mode.  Examples given correspond to starting/ending usage of a pen corresponding to the user intentionally switching modes [requiring a user’s active input upon device by a user selecting an application or pulling pen out of the device].  
Thus, Mayumi teaches claim 1 as amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayumi (US 20170017336).
As to claim 1, Mayumi teaches a display device [abstract & fig. 2], comprising: 
a display panel (liquid crystal panel 240) [abstract & fig. 2 & para. 99] configured to generate an image [para. 99]; and
an input sensor (touch panel 120) [figs. 2-3] configured to operate in a first driving mode (scheme ma) [figs. 21-22 & para. 157-161] or a second driving mode (scheme mb) [figs. 21-22 & para. 157-161],   
wherein the input sensor comprises: 
	a sensor layer [fig. 4 & para. 109] including a first electrode (sense lines snl) [fig. 4 & para. 109] and a second electrode (drive lines drl) [fig. 4 & para. 109] crossing each other [fig. 4]; and 
	a sensor controller (touch panel controller 100) [figs. 2-3 & para. 108] configured to operate in a first mode (mutual-capacitance scheme) [para. 117], in which the first electrode and the second electrode are operated as different groups, or in a second mode (self-capacitance scheme) [para. 117], in which the first electrode and the second electrode are operated as a same group.
Mayumi further teaches wherein the sensor controller is configured to operate the first electrode and the second electrode in the first mode (mutual-capacitive scheme) [figs. 14-15 & 17 & para. 134-135 & 141-144] during at least a period of each of the first driving mode and the second driving mode [figs. 14-15 & 17 & para. 134-135 & 141-144], and 
the sensor controller is configured to operate the first electrode and the second electrode in the second mode (self-capacitive scheme) [figs. 14-15 & 17 & para. 134-135 & 141-144] during at least a period of each of the first driving mode and the second driving mode [figs. 14-15 & 17 & para. 134-135 & 141-144].
There are clearly only three options regarding the utilization of sensing utilizing the first mode and the second mode in relation to the first driving mode and the second driving mode.
1) Sensing utilizing the only the first mode in the first driving mode and sensing utilizing only the second mode in the second driving mode [see fig. 21 of Mayumi].
2) Sensing utilizing the only the second mode in the first driving mode and sensing utilizing only the first mode in the second driving mode [see fig. 21 of Mayumi].
3) Sensing utilizing both the first mode and the second mode in both first driving mode and second driving mode [see figs. 14-15 & 17 of Mayumi].
This group of approaches address the need to determine user input to the display device with a reasonable level of success.
Therefore, it would have been obvious to try to modify the sensor controller of the display device of Mayumi, such that the sensor controller utilizes sensing with both the first mode and the second mode in both first driving mode and second driving mode, as further taught by Mayumi, since there are a finite number of identified, predictable potential solutions to the recognized need (as discussed above) and one of ordinary skill in the art before the effective filing date of the claimed invention could have pursued the known potential solutions with a reasonable expectation of success.
Thus, Mayumi teaches the sensor controller is configured to operate the first electrode and the second electrode in the first mode during at least a period of each of the first driving mode and the second driving mode [figs. 14-15 & 17 & para. 134-135 & 141-144], and the sensor controller is configured to operate the first electrode and the second electrode in the second mode during at least a period of each of the first driving mode and the second driving mode [figs. 14-15 & 17 & para. 134-135 & 141-144],
wherein the sensor controller is configured to have an operation time of the first mode [figs. 14, 17, & 21-22 & para. 134-135, 141-144, 157-161 & 117], which is longer than an operation time of the second mode [figs. 14, 17, & 21-22 & para. . 134-135, 141-144, & 157-161], in response to the input sensor operating in the first driving mode during successive sensing periods of a first group [figs. 5, 14, 17, & 21-22 & para. 114, 134-135, & 141-144], and 
the sensor controller is configured to have the operation time of the second mode [figs. fig. 15, 17, & 21-22 & para. 134-135, 141-144, 157-161 & 117], which is longer than the operation time of the first mode [figs. 15, 17, & 21-22 & para. 134-135, 141-144, & 157-161], in response to the input sensor operating in the second driving mode during successive sensing periods of a second group [figs. 5, 15, 17, & 21-22 & para. 114, 134-135, & 141-144].
As to claim 2, Mayumi teaches the display device of claim 1, wherein each of the successive sensing periods of the first group comprises a plurality of first mode periods [figs. 5, 14-15, 17, & 21-22 & para. 114], in which the sensor controller is operated in the first mode [figs. 14-15, 17, & 21-22].
As to claim 3, Mayumi teaches the display device of claim 2, wherein, during the successive sensing periods of the first group, an operation of the input sensor is repeated by units of i sensing periods, where i is a natural number that is equal to or larger than 2 [figs. 5, 14-15, 17, & 21-22 & para. 114, 134-135 & 141-144], and 
at least one sensing period of the i sensing periods comprises a second mode period, in which the sensor controller is operated in the second mode [figs. 14-15, 17, & 21-22 & para. 117-118, 134-135, & 141-144].
As to claim 9, Mayumi teaches the display device of claim 3, wherein the input sensor is configured to change from the first driving mode to the second driving mode, in response to an input is sensed during the second mode period [figs. 14-15, 17, & 21-22].
As to claim 10, Mayumi teaches the display device of claim 2, wherein, during each of the plurality of first mode periods, the sensor controller is configured to provide a driving signal of the first mode to one of the first and second electrodes and to receive a sensing signal from the other of the first and second electrodes (mutual-capacitance scheme) [para. 117].
As to claim 11, Mayumi teaches the display device of claim 1, wherein each of the successive sensing periods of the second group comprises a plurality of second mode periods, in which the sensor controller is operated in the second mode [figs. 5, 14-15, 17, & 21-22 & para. 114 & 161].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayumi, in view of Lee et al. (US 20200004367).
As to claim 12, Mayumi teaches the display device of claim 11 (see above).
	Mayumi does not explicitly teach wherein each of the plurality of second mode periods comprises:
an up-link period, in which the first and second electrodes receive an up-link signal from the sensor controller; and 
a down-link period, in which the first and second electrodes receive a down-link signal from an input device.
Lee teaches the concept of a display device [abstract & fig. 1], wherein each of a plurality of second mode periods (self-capacitance) [figs. 13-15 & para. 120 & 124] comprises:
an up-link period [figs. 13-15 & para. 242], in which the first and second electrodes receive an up-link signal from the sensor controller; and 
a down-link period, in which the first and second electrodes receive a down-link signal from an input device (period corresponding to downlink signal) [figs. 13-15 & para. 243-245].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of second mode periods utilized with the display device of Mayumi, such that each of the plurality of second mode periods comprises: an up-link period, in which the first and second electrodes receive an up-link signal from the sensor controller; and a down-link period, in which the first and second electrodes receive a down-link signal from an input device, as taught by Lee, to improve image quality and input accuracy, as taught by Lee [para. 5].
As to claim 13, Mayumi as modified by Lee teaches the display device of claim 12, wherein the down-link signal comprises a driving signal of the second mode indicating an input of the input device (position detection signal pos) [Lee: figs. 13-15 & para. 243-245] and a modulation signal indicating information of the input device (pen data signal pdata) [Lee: figs. 13-15 & para. 243-245], and 
the down-link period comprises a first period (position detection signal pos) [Lee: figs. 13-15 & para. 243-245], in which the first and second electrodes receive the driving signal of the second mode, and a second period, in which the first and second electrodes receive the modulation signal (pen data signal pdata) [Lee: figs. 13-15 & para. 243-245].

Allowable Subject Matter
Claims 4-5 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694